DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification fails to teach permanently wired bypass at least one of the at least three voltage clamp devices.  Applicant’s ¶0032 teaches “Accordingly, by connecting or disconnecting the drain terminal 412 and the voltage clamp terminal 414, the number of voltage clamp devices 440…can be changed easily”.  Therefore, specification does not teach the step of permanently wired bypassing as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander et al. (US 6853232) in view of Ferrara et al. (US 9368958) or Graf et al. (US 5379178) and Horvath et al. (US 20170012787).
	As to claim 1, Sander et al.’s figure 2 shows a semiconductor device comprising: a semiconductor switch (T1).  Figure 2 fails to show an exterior body housing the semiconductor switch.  However, semiconductor device (that may further includes R1 and D1a-D2) housed by an exterior body is well known in the art.  It would have been obvious to one having ordinary skill in the art to house the semiconductor switch with an exterior housing for the purpose of protecting the semiconductor switch.  Furthermore, Horvath et al.’s figure 3 shows a semiconductor device having external bypassing transistor 133.   It would have been obvious to one having ordinary skill in the art to locate Sander et al.’s bypassing transistor T2 externally to the housing for the purpose of replacing the bypassing transistor easier.  Thus, Sander et al.’s figure 2 further shows an externally exposed drain terminal (at Vbb) that is electrically connected to a drain of the semiconductor switch (T1) and exposed through the exterior body; a plurality of voltage clamp devices (D1a, D1b and D2) that are cascade-connected between the drain terminal and a gate of the semiconductor switch.  Figure 2 further fails to show that the plurality of voltage clamp devices comprises at least three devices.  However, Ferrara et al.’s figures 4 and 6 or Graf et al.’s figure 4 shows a similar a circuit that comprises at least three voltage clamp devices. It would have been obvious to one having ordinary skill in the art to use at least three voltage (it was known that fully on transistor behaves as a shorted wire.  It would have been obvious to one having ordinary skill in the art to use a shorted wire for transistor T2 when bypassing diode D1a due to the doctrine of equivalent function, see MPEP 2144.06, and for the purpose of saving cost.  Permanently bypassing at least one of the voltage clamp devices is seen as an obvious design preference dependent upon a particular environment of use to ensure optimum performance). 
	As to claim 4, the modified Sander’s figure 2 shows that the at least one of the at least three voltage clamp devices comprises at least two of the at least three voltage clamp devices.
	As to claim 5, the modified Sander’s figure 2 shows that a number of the at least three voltage clamp devices that are position between the first externally exposed voltage clamp terminal and the 
	As to claim 6, the modified Sander’s figure 2 shows one or more additional externally exposed voltage clamp terminals that are directly electrically wired to a plurality of different nodes within the cascade-connected at least three voltage clamp devices, each of the plurality of different nodes being between any adjacent two of the at least three voltage clamp devices.
	As to claim 7, Sander’s figure 2 shows a gate control circuit R1 to control the gate of the semiconductor switch; and a source terminal that is electrically connected to a source of the semiconductor switch and exposed through the exterior body.
	As to claim 8, Sander’s figure 2 shows that each of the at least three voltage clamp devices is Zener diode.
	As to claim 9, Sander’s figure 2 further shows a positive power supply (Vbb) and an inductive load (L1) that is connected in series to the semiconductor device, between the positive power supply and ground.
	As to claim 11, Sander’s figure 2 shows a gate control circuit (R1) to control the fate of the semiconductor switch, the fate control circuit being housed entirely within the exterior body.
	As to claim 12, Sander’s figure 2 shows that the voltage clamp terminal provides a directly wired bypass (when a shorted wired is used for transistor T2) with no semiconductor element therebetween of the one of the two of the plurality of voltage clamp devices on the path from the drain terminal to the gate.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842